ORDER

PER CURIAM.
AND NOW, this 10th day of November, 2009, appellant’s petition for reconsideration is GRANTED. This Court’s November 21, 2007 order in the instant matters is VACATED. The orders of the Commonwealth Court which sustained the preliminary objections of Heidelberg Township, et al., and Lower Oxford Township, et al, and dismissed without prejudice the Commonwealth of Pennsylvania, Office of Attorney *398General’s petitions for review, are hereby REVERSED. See Commonwealth, Office of the Attorney General v. Locust Twp., 600 Pa. 533, 968 A.2d 1263 (2009) (holding that Chapter Three of Agricultural Code, 3 Pa.C.S. §§ 311-318, authorizes Attorney General to bring pre-enforcement action to invalidate or enjoin enforcement of local ordinance, even if ordinance existed on Chapter Three’s effective date).